 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 1 of 48 Page ID #:1620



 1   Arthur K. Cunningham, SBN 97506
       E-Mail: Arthur.Cunningham@LewisBrisbois.Com
 2   LEWIS BRISBOIS BISGAARD & SMITH LLP
     650 East Hospitality Lane, Suite 600
 3   San Bernardino, California 92408
     Telephone: (909) 387-1130
 4   Facsimile: (909) 387-1138
 5   Christopher D. Lockwood, SBN 110853
       E-Mail: Christopher.Lockwood@AriasLockwood.com
 6   ARIAS & LOCKWOOD
     1881 S. Business Center Drive, Suite 9A
 7   San Bernardino, CA 92408
     Telephone: (909) 890-0125
 8   Facsimile: (909) 890-0185
 9   Attorneys for Defendants Sergeant Ayala, Deputy Figueroa, Deputy Pearson, Deputy
     Lopez, Deputy Cordero, Deputy Llanos, Deputy Hinson, Deputy Caverley, Deputy
10   Rodarteo-Lugo, Deputy Miranda, Deputy Varoni, Deputy Maldonado, Deputy Kramer,
     Deputy Tarango, Deputy Steele, Deputy Bergert, Deputy Tesillo
11

12

13                              UNITED STATES DISTRICT COURT
14                            CENTRAL DISTRICT OF CALIFORNIA
15   MARY H. GARCIA, individually and as
                                       )                 CASE NO.:   5:18 CV 839 SJO (ASx)
     successor-in-interest to Estate of Phillip
                                       )
16   Soto Garcia, Jr. (Deceased); ANGELO
                                       )                 PRETRIAL EXHIBIT STIPULATION
     GARCIA; and PHILLIP J. GARCIA,    )
17                                     )Plaintiff,
                                       )
18               vs.                   )
                                       )
19   SERGEANT AYALA et al,             )
                                       )
20                         Defendants. )
                                       )
21                                     )
                                       )
22

23

24

25

26

27

28
                                                     1
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 2 of 48 Page ID #:1621



 1        The parties submit this pretrial exhibit stipulation.
 2   DATED: June 5, 2019                    SKOLNICK LAW GROUP
 3

 4                                                      /s/
 5
                                            Suzanne Skolnick
                                            Attorneys for Plaintiffs
 6

 7   DATED: June 5, 2019                    ARIAS & LOCKWOOD
 8

 9                                                      /s/
10                                          Christopher D. Lockwood
                                            Attorneys for defendants Defendants Sergeant
11                                          Ayala, Deputy Figueroa, Deputy Pearson, Deputy
12                                          Lopez, Deputy Cordero, Deputy Llanos, Deputy
                                            Hinson, Deputy Caverley, Deputy Rodarteo-Lugo,
13                                          Deputy Miranda, Deputy Varoni, Deputy Tarango,
14                                          Deputy Steele, Deputy Bergert, Deputy Tesillo

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                   2
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 3 of 48 Page ID #:1622



 1   PLAINTIFFS’ EXHIBITS
 2   No    Description                        If objections, state   Response to objections
 3                                            grounds
 4   1     Deputy Ayala email to Lt. Elwell   Irrelevant, FRE        Admissible per FRE
 5         Dated 4/28/17- COR000250           402, 403               803(6) / Business
 6         (Redacted)                                                Record Exception
 7   2     Deputy’s Use of Force Reports-
 8         Hinson on Garcia- COR000270-
 9         COROOO271 (Redacted)
10   3     Deputy’s Use of Force Report-
11         Caverley on Garcia- COR000272
12         (Redacted)
13   4     Deputy’s Use of Force Report-
14         Bergert on Garcia- COR000280F
15         (Redacted)
16   5     Deputy’s Use of Force Report-
17         Kramer on Garcia- COR000274
18         (Redacted)
19   6     Deputy’s Email from Ayala to       Irrelevant, FRE        Admissible per FRE
20         Kramer Regarding the Use of        402, 403               803(6) / Business
21         Force Report- Kramer on Garcia-                           Record Exception
22         COR000645
23   7     Deputy’s Use of Force Report-
24         Lopez on Garcia- COR000264
25         (Redacted)
26
     8     Deputy’s Use of Force Report-
27
           Pearson on Garcia- COR000259
28
                                              3
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 4 of 48 Page ID #:1623



 1         (Redacted)
 2   9     Deputy’s Use of Force Report-
 3         Steele on Garcia- COR000280A
 4         (Redacted)
 5   10    Deputy’s Use of Force Report-
 6         Steele on Garcia- COR000280C
 7         (Redacted)
 8   11    Deputy’s Use of Force Report-
 9         Maldonado on Garcia-
10         COR000641 (Redacted)
11   12    Deputy’s Use of Force Report-
12         Supplemental-Maldonado on
13         Garcia- COR000278 (Redacted)
14   13    Deputy’s Training Record
15         Report- Maldonado- COR000435
16   14    Deputy’s Use of Force Report-
17         Varoni on Garcia- COR000626
18         (Redacted)
19   15    Deputy’s Use of Force Report-
20         Varoni on Garcia- COR000277
21         (Redacted)
22
     16    Deputy’s Training Report-
23
           Varoni- COR000463
24
     17    Deputy’s Use of Force Report-
25
           Miranda on Garcia- COR000644
26
           (Redacted)
27
     18    Deputy’s Use of Force Report-
28
                                            4
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 5 of 48 Page ID #:1624



 1         Miranda on Garcia- COR000276
 2         (Redacted)
 3   19    Deputy’s Use of Force Report-
 4         Miranda on Garcia- COR000626
 5         (Redacted)
 6   20    Deputy’s Training Log report-
 7         Miranda- COR000439
 8   21    Deputy’s Use of Force Report-
 9         Llanos on Garcia- COR000268
10         (Redacted)
11   22    Deputy’s Use of Force Report-
12         Tarango on Garcia- COR000259
13         (Redacted)
14   23    Deputy’s Use of Force Report-
15         Llanos on Garcia- COR000638
16         (Redacted)
17   24    Deputy’s Use of Force Report-
18         Tarango on Garcia- COR000259
19         (Redacted)
20   25    Safety Cell/Specialty Housing
21         Log-Tarango- COR000279
22
     26    Deputy’s Use of Force Report-
23
           Cordero on Garcia- COR000266
24
           (Redacted)
25
     27    Deputy’s Use of Force Report-
26
           Cordero on Garcia- COR000698
27
           (Redacted)
28
                                            5
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 6 of 48 Page ID #:1625



 1   28    Deputy’s Training Report-
 2         Cordero- COR000410
 3   29    Deputy’s Use of Force Report-
 4         Cordero on Garcia- COR000266
 5         (Redacted)
 6   30    Deputy Coroner Kathlene Cohen    Hearsay, FRE 802    Admissible per FRE
 7         (AKA Katie Cohen) ID No: 4820                        803(6) / Business
 8         Investigation Report                                 Record Exception
 9   31    Safety Cell Specialty Housing
10         Log- Llanos- COR000279
11   32    Email from Deputy Steele to      Irrelevant, FRE     Admissible per FRE
12         Deputies- RE: Video-             402, 403            803(6) / Business
13         COR000279                                            Record Exception
14   33    Rachel Baker- ID No:             Irrelevant, FRE     Admissible per FRE
15         N4791Administrative Coroner      402, 403            803(6) / Business
16         Corporal- Coroner Supplemental                       Record Exception
17         Report
18   34    Riverside County Sheriff’s
19         Department- Desert Regional
20         Medical Center Report- Ok to
21         Book- Final Report
22   35    Supplemental Incident Report-
23         CD Garcia Dated 3/24/17-
24         Redacted
25
     36    Supplemental Incident Report-
26
           CD Nantes- Dated 3/24/17-
27
           (Redacted)
28
                                            6
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 7 of 48 Page ID #:1626



 1   37    Critical Incident Log- File#
 2         RC17083002- Katie Cohen
 3         Attending Coroner- 3 Pages
 4   38    Video of Extraction/Stinger
 5         Grenade
 6   39    Video of Safety Cell
 7   40    Video of Extraction (Hand-held)
 8         COR000370
 9   41    Video of Shackling in the
10         Restraint Chair- (Hand-held)
11         COR000371
12   42    Video of Moving Garcia to the
13         Safety Cell
14   43    Video of Pepper Ball Being
15         Launched in the Cell
16   44    Photo of Exterior of Door After
17         Pepper Ball is Launched
18         COR000356
19
     45    Photo of Deputies and Garcia
20
           COR000347
21
     46    Photo of Deputies and Garcia
22
           COR000348
23
     47    Photo of Deputies and Garcia
24
           COR000349
25
     48    Photo of Garcia with Spit Mask
26
           COR000350
27
     49    Photo of Deputies and Garcia
28
                                             7
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 8 of 48 Page ID #:1627



 1         COR000351
 2   50    Photo of Deputies and Garcia
 3         COR000352
 4   51    Photo of Garcia (injury)
 5         COR000354
 6   52    Photo of Hallway COR000355
 7   53    Photo of Cell Door w/Blood-
 8         Photo of Cell Log COR000356
 9   54    Photo of Cell Door w/Blood-
10         Photo of Cell Log COR000356
11   55    Photo of Pepper Ball Discharge-
12         COR000357
13   56    Photo Blood on Cell Door
14         COR000358
15
     57    Photo of Cell and Stinger
16
           Grenade Residue COR000359
17
     58    Photo of Cell Door and Blood on
18
           Door COR000360
19
     59    Photo of Blood In Cell and        Objection to       “Shrapnel” is the proper
20
           Shrapnel COR000363                reference to       term used to describe
21
                                             “shrapnel” as      fragments of a bomb,
22
                                             argumentative.     shell, or other object
23
                                                                thrown out by an
24
                                                                explosion as in the
25
                                                                Stinger Grenade used
26
                                                                against the decedent.
27
     60    Photo of Cell- Blood and          Objection to       “Shrapnel” is the proper
28
                                             8
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 9 of 48 Page ID #:1628



 1         Shrapnel COR000364                 reference to          term used to describe
 2                                            “shrapnel” as         fragments of a bomb,
 3                                            argumentative.        shell, or other object
 4                                                                  thrown out by an
 5                                                                  explosion as in the
 6                                                                  Stinger Grenade used
 7                                                                  against the decedent.
 8   61    Photo of Cell, Shrapnel and        Objection to          “Shrapnel” is the proper
 9         Toilet COR000365                   reference to          term used to describe
10                                            “shrapnel” as         fragments of a bomb,
11                                            argumentative.        shell, or other object
12                                                                  thrown out by an
13                                                                  explosion as in the
14                                                                  Stinger Grenade used
15                                                                  against the decedent.
16   62    Photo of Light Fixture with
17         Blood – Missing Screw
18         COR000366
19   63    Photo of Light Fixture
20         COR000367
21   64    Still Image of Garcia with Hands   Lack of foundation,   Photo is a still image
22         up Prior to ERT Take Down          not authenticated,    clip from a video
23         Taken From Hand Held Video of      FRE 602, 1003,        produced. The video of
24         the Extraction                     1004                  the extraction will be
25                                                                  shown of which where
26                                                                  the image was clipped
27                                                                  from. The issue of
28
                                              9
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 10 of 48 Page ID #:1629



 1                                                                   whether the decedent
 2                                                                   had one hand or two
 3                                                                   hands up is a key issue
 4                                                                   in the matter for the jury
 5                                                                   to decide.
 6   65    Warning Label on ERC Chair-          Irrelevant, FRE      ERC Chair will be
 7         Subject to Protective Order-         402, 403, hearsay,   brought to trial which
 8         CPR000855                            no foundation        includes the Warning
 9                                                                   Label attached to it.
10   66    Desert Regional Medical Center-
11         Discharge Instructions
12   67    Desert Regional Medical Records
13   68    Riverside University Health
14         Systems Medical Center Records
15   69    Decedent’s Medical Billing           Irrelevant, FRE      Medical witnesses will
16         Records: RUHS (redacting             402, 403, lack of    be able to testify as to
17         billing information/pages)           foundation,          the reasonableness of
18                                              Plaintiffs paid no   the medical billing
19                                              medical bills re     within the records.
20                                              decedent.            Directly goes to the
21                                                                   issue of damages.
22   70    Sobering Cell Log Dated      3-22-
23         17 COR000249
24   71    Safety Cell Sobering Log Dated       Irrelevant, FRE      Admissible per FRE
25         03/23/17                             402, 403             803(6) / Business
26                                                                   Record Exception
27
     72    Sobering Cell Log Indicating the     Irrelevant, FRE      Admissible per FRE
28
                                                10
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 11 of 48 Page ID #:1630



 1          Name of Michael Norman in          402, 403,             803(6) / Business
 2          Sobering Cell 1 at the Same Time description is          Record Exception
 3          Garcia was supposed to be in the   argumentative
 4          Same Cell
 5   73     Supplemental Incident Report       Irrelevant, FRE       Admissible per FRE
 6          Dated 3/24/17 of Correctional      402, 403              803(6) / Business
 7          Deputy Kim                                               Record Exception
 8   74     Supplemental Incident Report of    Irrelevant, FRE       Admissible per FRE
 9          03/24/27 of Correctional Deputy    402, 403              803(6) / Business
10          Fischer                                                  Record Exception
11   75 (1) Email from Sgt. Stephan Sharp to Hearsay, Irrelevant,    Admissible per FRE
12          Kalani Fitzpatrick Dated 3/24/17   FRE 402, 403, 802     803(6) / Business
13          @ 3:50 am. Notification of In                            Record Exception
14          Custody Death and Summary of
15          Incident Involving Garcia
16   75 (2) Sobering Cell Log Sheet
17          COR000279 showing date/time
18          checks on decedent
19   76     Safety Cell Specialty Housing
20          Log Continuation form;
21          COR000280 Showing Inmate
22          Activity, Comments
23   77     Video of Cell: COR000291
24          previously CPRA COR218
25          depicting contact with decedent
26   78     Screen Shot of Decedent Garcia     Irrelevant, FRE       Admissible under FRE
27          sitting in the ERC Chair with      402, 403, 802, lack   402, 403. Goes directly
28
                                               11
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 12 of 48 Page ID #:1631



 1         time stamp relevant to the alleged of foundation,            to the issues of
 2         checks on the Safety Cell Log         hearsay                deliberate indifference
 3         upon the Decedent Garcia
 4   79    Email from Ayala to Dasilva           Hearsay, Irrelevant,   Admissible per FRE
 5         3/23/17 re: explaining the            FRE 402, 403           803(6) / Business
 6         transition of the sobering cell to                           Record Exception
 7         becoming a holding cell such that
 8         “we should be good and within
 9         policy” COR000666
10   80    Email from Ayala to Dasilva with Irrelevant, FRE             Admissible per FRE
11         “timeline” prepared by Ayala          402, 403, 802, lack    803(6) / Business
12         attached. Timeline says Garcia        of foundation,         Record Exception
13         moved out of ERC into gurney on hearsay; description
14         3/23/17 at 1321.                      is argumentative
15         Ayala’s Timeline admits that
16         Decedent Garcia remained in the
17         ERC chair for almost 7 hours and
18         during that time, Tesillo called to
19         ask if ROM could be done and
20         Ayala denied it at 11:30.
21         COR000661-663
22   81    Inmate classification sheet – says    Irrelevant, FRE        Admissible per FRE
23         he is displaying bizarre behavior-    402, 403; motion in    402, 403. Relevant to
24         COR000245                             limine number 3        show whether
25                                                                      decendent was in fact
26                                                                      showing bizarre
27                                                                      behavior during the
28
                                                 12
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 13 of 48 Page ID #:1632



 1                                                                classification/intake
 2                                                                process.
 3   82    Cpl. Steele After Action Report
 4         (another variation)- COR000604-
 5         606
 6   83    Photo of 24-Hour Video and        Irrelevant, FRE      Admissible per FRE
 7         Audio Recording in Progress       402, 403             402, 403: relevant to
 8         COR000830                                              show that recordings
 9                                                                likely and/or actually
10                                                                exist that were not
11                                                                produced by the
12                                                                defendants. Trier of fact
13                                                                should decide whether
14                                                                or not videos likely
15                                                                existed or not.
16   84    Photo of Stun Shield COR000833
17   85    Photo of ERT Gear COR000841
18   86    Photo of ERT Gas Mask
19         COR000844
20   87    Photo of Stinger Grenade
21         COR000845
22   88    Photo of Pepper Ball Pellets
23         COR000846
24
     89    Photo of Pepper Ball Hopper
25
           COR000847
26
     90    Photo of Pepper Ball Gun          Reference to “gun”   Pepper Ball Gun to be
27
           COR000848                         is argumentative.    referenced as Pepper
28
                                             13
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 14 of 48 Page ID #:1633



 1                                                                 Ball “Launcher”
 2   91    Photo of Pepper Ball Gun         Reference to “gun”     Pepper Ball Gun to be
 3         COR000849                        is argumentative.      referenced as Pepper
 4                                                                 Ball “Launcher”
 5   92    Photo of Arsenal COR000851       Reference to           Photo COR000851 to
 6                                          “arsenal” is           be referenced to as
 7                                          argumentative;         “Photo of Weapons”
 8                                          irrelevant, FRE
 9                                          402, 403
10   93    Photo of Front of ERC Chair
11         COR000852
12   94    Photo of Back of ERC Chair
13         COR000854
14   95    Photo of ERC Chair Warning       Duplicate of 65;       Same as 65
15         COR000855                        Irrelevant, FRE
16                                          402, 403, hearsay,
17                                          no foundation
18   96    Photo of Spit Mask COR000858
19   97    Riverside County Sheriff         Irrelevant, FRE        To be referenced to
20         Department Policy and Procedure 402, 403, motion in     during expert testimony
21         Manual                           limine number 3,       or impeachment
22                                          Referring to using     purposes.
23                                          these documents
24                                          with experts or for
25                                          impeachment is no
26                                          actual limitation on
27                                          their use.
28
                                            14
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 15 of 48 Page ID #:1634



 1   98    All Autopsy Photos                 Irrelevant, FRE        Photos are admissible
 2                                            402, 403               per FRE 402, 403
 3                                                                   during expert testimony
 4                                                                   to be interpreted and
 5                                                                   explained to the jury by
 6                                                                   testifying expert.
 7   99    Photo of Garcia with Catheter on   Irrelevant, FRE        Admissible per FRE
 8         Garcia                             402, 403               402; relevant to show
 9                                                                   the ability to perform
10                                                                   medical services on the
11                                                                   decedent prior to his
12                                                                   death.
13   100   POST Training Learning             Irrelevant, FRE        To be referenced to
14         Domains                            402, 403, motion in    during expert testimony
15                                            limine number 1,       or impeachment
16                                            Referring to using     purposes.
17                                            these documents
18                                            with experts or for
19                                            impeachment is no
20                                            actual limitation on
21                                            their use.
22   101   Use of Chemical Agents             Irrelevant, FRE        To be referenced to
23         Guidelines- Field Operations       402, 403, Referring    during expert testimony
24         Manual Section 404.11 Dated        to using these         or impeachment
25         (February 2002)                    documents with         purposes.
26                                            experts or for
27                                            impeachment is no
28
                                              15
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 16 of 48 Page ID #:1635



 1                                          actual limitation on
 2                                          their use.
 3   102   Death Certificate                Needs to be            The Death Certificate is
 4                                          redacted to remove     admissible as completed
 5                                          reference to           per FRE 803(9): Public
 6                                          homicide (see          Record of Vital
 7                                          motion in limine       Statistics.
 8                                          number 3)
 9   103   Amended Death Certificate        Needs to be            The Death Certificate is
10                                          redacted to remove     admissible as completed
11                                          reference to           per FRE 803(9): Public
12                                          homicide (see          Record of Vital
13                                          motion in limine       Statistics.
14                                          number 3)
15   104   Loss of Wages Documents: Proof Irrelevant, FRE
16         of Income                        402, 403, plaintiffs
17                                          waived any lost
18                                          income claims in
19                                          responses to written
20                                          discovery
21   105   Family Photos of the decedent    FRE 403                Admissible per FRE
22         and family members                                      402, Relevant to show
23                                                                 the Jury who the
24                                                                 decedent was as a
25                                                                 human being.
26   106   Timeline Exhibit Illustration    FRE 403; if            To be used as an
27         Depicting the Jail Events        allowed should only illustration for the jury
28
                                            16
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 17 of 48 Page ID #:1636



 1                                            be used for            during opening, closing,
 2                                            illustration rather    and testimony.
 3                                            than as a trial
 4                                            exhibit
 5   107   Timeline Exhibit Illustration      FRE 403; incidents To be used as an
 6         Depicting the Injuries Sustained   after transportation   illustration for the jury
 7         from the Initial Incident to the   from jail are          during opening, closing,
 8         time of death                      irrelevant; if         and testimony.
 9                                            allowed should only
10                                            be used for
11                                            illustration rather
12                                            than as a trial
13                                            exhibit
14   108   Riverside County Policy and        Irrelevant, FRE
15         Procedure: RE: Use of Pepper       402, 403
16         Ball Launcher
17   109   Riverside County Policy and        Irrelevant, FRE
18         Procedure: RE: Use of Stinger      402, 403
19         Grenade
20   110   Riverside County Policy and        Irrelevant, FRE        To be used and referred
21         Procedure: RE: Use of Taser Gun 402, 403, Referring       to during expert witness
22                                            to using these         testimony and for
23                                            documents with         impeachment purposes
24                                            experts or for         only.
25                                            impeachment is no
26                                            actual limitation on
27                                            their use.
28
                                              17
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 18 of 48 Page ID #:1637



 1   111   Riverside County Policy and      Irrelevant, FRE        To be used and referred
 2         Procedure: RE: Use of            402, 403, Referring    to during expert witness
 3         Emergency Restraint Chair        to using these         testimony and for
 4         (ERC)                            documents with         impeachment purposes
 5                                          experts or for         only.
 6                                          impeachment is no
 7                                          actual limitation on
 8                                          their use.
 9   112   Riverside County Policy and      Irrelevant, FRE        To be used and referred
10         Procedure: RE: Use of            402, 403, Referring    to during expert witness
11         Distraction Punches              to using these         testimony and for
12                                          documents with         impeachment purposes
13                                          experts or for         only.
14                                          impeachment is no
15                                          actual limitation on
16                                          their use.
17   113   Riverside County Policy and      Irrelevant, FRE        To be used and referred
18         Procedure: RE: Use of            402, 403, Referring    to during expert witness
19         Reasonable Force                 to using these         testimony and for
20                                          documents with         impeachment purposes
21                                          experts or for         only.
22                                          impeachment is no
23                                          actual limitation on
24                                          their use.
25   114   Riverside County Policy and      Irrelevant, FRE        To be used and referred
26         Procedure: RE: Use of Use of     402, 403, Referring    to during expert witness
27         Necessary Force vs. Justified    to using these         testimony and for
28
                                            18
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 19 of 48 Page ID #:1638



 1         Force                            documents with         impeachment purposes
 2                                          experts or for         only.
 3                                          impeachment is no
 4                                          actual limitation on
 5                                          their use.
 6   115   US Code Title 15
 7   116   US Code Title 18
 8   117   US Code Title 24
 9   118   Cell Extraction Policy           Irrelevant, FRE        To be used and referred
10                                          402, 403, Referring    to during expert witness
11                                          to using these         testimony and for
12                                          documents with         impeachment purposes
13                                          experts or for         only.
14                                          impeachment is no
15                                          actual limitation on
16                                          their use.
17   119   TASER Download Data
18   120   TASER Procedures                 Irrelevant, FRE        To be used and referred
19                                          402, 403; lack of      to during expert witness
20                                          foundation and         testimony and for
21                                          authentication;        impeachment purposes
22                                          hearsay, FRE 602;      only.
23                                          if offered as expert
24                                          testimony, FRCP
25                                          26, Referring to
26                                          using these
27                                          documents with
28
                                            19
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 20 of 48 Page ID #:1639



 1                                          experts or for
 2                                          impeachment is no
 3                                          actual limitation on
 4                                          their use.
 5   121   Taser Procedures and Training
 6         Bulletin
 7   122   In-Custody Training Materials    Irrelevant, FRE        To be used and referred
 8                                          402, 403; lack of      to during expert witness
 9                                          foundation and         testimony and for
10                                          authentication;        impeachment purposes
11                                          hearsay, FRE 602;      only.
12                                          if offered as expert
13                                          testimony, FRCP
14                                          26, Referring to
15                                          using these
16                                          documents with
17                                          experts or for
18                                          impeachment is no
19                                          actual limitation on
20                                          their use.
21   123   Diagram of Jail
22   124   Diagram of Sobering Cell
23   125   Diagram of Safety Cell
24   126   Stinger Grenade Procedures and   Irrelevant, FRE        To be used and referred
25         Training Bulletin                402, 403; lack of      to during expert witness
26                                          foundation and         testimony and for
27                                          authentication;        impeachment purposes
28
                                            20
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 21 of 48 Page ID #:1640



 1                                            hearsay, FRE 602;      only.
 2                                            if offered as expert
 3                                            testimony, FRCP
 4                                            26, Referring to
 5                                            using these
 6                                            documents with
 7                                            experts or for
 8                                            impeachment is no
 9                                            actual limitation on
10                                            their use.
11   127   Stinger Grenade Procedures
12   128   Stinger Grenade Downloaded
13         Procedures and Use
14   129   Photographs of interior of Cell
15         Post Extraction
16   130   Photographs of Blood on Cell
17         Door
18   131   Training Records, Unit Orders
19         and
20         Policies re: Use of Force
21   132   Medical Orders: Decedent Phillip
22         Garcia
23   133   Cell Extraction Timeline           FRE 403; if            To be used and referred
24                                            allowed should only to during expert witness
25                                            be used for            testimony, illustration,
26                                            illustration rather    and for impeachment
27                                            than a trial exhibit   purposes only.
28
                                              21
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 22 of 48 Page ID #:1641



 1   134   Supervisor’s Use of Force Report
 2   135   Photograph of Cell Interior          Insufficiently       Produced per the CPRA
 3                                              identified. WHICH
 4                                              PHOTO ?
 5   136   Photograph of Cell Interior- Still
 6         from Video
 7   137   Photograph of Cell Interior
 8   138   Photograph of Cell Interior Post     Insufficiently       Produced per the CPRA
 9         Extraction- Shrapnel                 identified. WHICH
10                                              PHOTO ?
11   139   Photograph of Cell Interior- Post    Insufficiently       Produced per the CPRA
12         Extraction- Blood in Cell            identified. WHICH
13                                              PHOTO ?
14   140   Photograph of Cell Interior-         Insufficiently       Produced per the CPRA
15         Video Still Release of Stinger       identified. WHICH
16         Grenade                              PHOTO ?
17   141   Photograph of Cell Interior-         Insufficiently       COR370
18         Video Still- Decedent with Hands identified;
19         Up Exiting the Cell                  inaccurately and
20                                              argumentatively
21                                              describes
22                                              decedent’s actions
23                                              WHICH PHOTO /
24                                              TIME STAMP?
25
     142   Video Clip of Cell                   Insufficiently       COR370
26
           Interior/Exterior- Decedent with     identified;
27
           Hands Up Walking towards the         inaccurately and
28
                                                22
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 23 of 48 Page ID #:1642



 1         Cell Door                        argumentatively
 2                                          describes
 3                                          decedent’s actions
 4                                          WHICH TIME
 5                                          STAMP?
 6   143   Video Clip of Cell Interior-     Insufficiently        COR370
 7         Decedent with Several Officers   identified;
 8         on Top of Him                    inaccurately and
 9                                          argumentatively
10                                          describes
11                                          decedent’s actions
12                                          WHICH TIME
13                                          STAMP?
14   144   Enhanced version of the          Insufficiently        To be used during
15         extraction video                 identified; never     opening, closing, and
16         exhibits and blow-ups of         provided to defense   expert witness
17         particular documents             for review; no        testimony for
18                                          foundation.           illustrative purposes.
19   145   Selected Admissions from         Irrelevant, FRE       Admissible per FRE
20         Defendant Sgt. Ayala’s Response 402, 403               402, 403, 803; relevant
21         to Plaintiff’s Request for                             to show prior
22         Admissions, Set One; and                               testimony.
23         Supplemental Response
24   146   Selected Admissions from         Irrelevant, FRE       Admissible per FRE
25         Defendant Steele’s Response to   402, 403              402, 403, 803; relevant
26         Plaintiff’s Request for                                to show prior
27         Admissions, Set One; and                               testimony.
28
                                            23
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 24 of 48 Page ID #:1643



 1         Supplemental Response
 2   147   Cell Extraction Training Doc
 3   148   Charts: Significant Force as a
 4         Percentage of Total Force;
 5         Significant Force – Inmate Has
 6         Visible Injury; Taser Events
 7   149   Force Prevention Policy          Irrelevant, FRE        To be used and referred
 8                                          402, 403; lack of      to during expert witness
 9                                          foundation and         testimony, illustration,
10                                          authentication;        and for impeachment
11                                          hearsay, FRE 602;      purposes only.
12                                          if offered as expert
13                                          testimony, FRCP
14                                          26, Referring to
15                                          using these
16                                          documents with
17                                          experts or for
18                                          impeachment is no
19                                          actual limitation on
20                                          their use.
21   150   Unreasonable Force Policy        Irrelevant, FRE        To be used and referred
22                                          402, 403; lack of      to during expert witness
23                                          foundation and         testimony, illustration,
24                                          authentication;        and for impeachment
25                                          hearsay, FRE 602;      purposes only.
26                                          if offered as expert
27                                          testimony, FRCP
28
                                            24
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 25 of 48 Page ID #:1644



 1                                           26, Referring to
 2                                           using these
 3                                           documents with
 4                                           experts or for
 5                                           impeachment is no
 6                                           actual limitation on
 7                                           their use.
 8   151   Charts: Significant Force Events / Irrelevant, FRE       To be used and referred
 9         Significant Force – Inmate Has    402, 403; lack of      to during expert witness
10         Visible Injury                    foundation and         testimony, illustration,
11                                           authentication;        and for impeachment
12                                           hearsay, FRE 602;      purposes only.
13                                           if offered as expert
14                                           testimony, FRCP
15                                           26 -- if allowed
16                                           should only be used
17                                           for illustration
18                                           rather than a trial
19                                           exhibit
20   152   Cell Extraction Chronology
21   153   Inmate Injury Reports
22
     154   Desert Regional Medical Center-
23
           Radiology Report
24

25
     155   Initial UOF Report by Dep.

26
           Figueroa #N5758, with taser

27
           reports, and photos by Dep.

28
           Llanos #N5230 (COR000251 –
                                              25
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 26 of 48 Page ID #:1645



 1         COR000258)
 2   156   Email from Ayala to Leonardo         Irrelevant, FRE     Admissible per FRE
 3         Lopez 4/27/17. Says Sgt. Clark       402, 403, hearsay   803(6) / Business
 4         did you a favor and tweaked your                         Record Exception
 5         report.
 6         The report is a property damage
 7         report relating to Garcia swinging
 8         from the light fixture. He says he
 9         viewed the video and saw Garcia
10         “grabbed onto the light fixture
11         with both hands and hung from it,
12         swinging, until the light fixture
13         detached from the cell’s ceiling
14         as depicted in Evidence item #2”
15         COR000618 -COR000620
16   157   Email from Lopez to Lopez dated Irrelevant, FRE          Admissible per FRE
17         3/24/17 regarding Form A and         402, 403, hearsay   803(6) / Business
18         Form C attachments (report re:                           Record Exception
19         destruction of jail property)
20         COR000746-748
21   158   Another variation of Pearson’s       Irrelevant, FRE     Admissible per FRE
22         UOF report – 2nd paragraph           402, 403            803(6) / Business
23         down says Garcia “began to run                           Record Exception; FRE
24         into the cell door head-first”                           402, 403; relevant to
25         COR000706                                                show inaccurate prior
26                                                                  testimony/impeachment.
27   159   Another variation of Pearson’s       Irrelevant, FRE     Admissible per FRE
28
                                                26
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 27 of 48 Page ID #:1646



 1         UOF report                            402, 403          803(6) / Business
 2         COR000624                                               Record Exception; FRE
 3                                                                 402, 403; relevant to
 4                                                                 show inaccurate prior
 5                                                                 testimony/impeachment.
 6   160   Email from Ayala to Pearson           Irrelevant, FRE   Admissible per FRE
 7         dated 3/30/17 – says “Here is         402, 403          803(6) / Business
 8         your UOF for Garcia….”                                  Record Exception.
 9         COR000647 - 649
10   161   Email from Lopez to Ayala             Irrelevant, FRE   Admissible per FRE
11         3/24/17 attaching UOF report.         402, 403          803(6) / Business
12         Says “Attached is the updated                           Record Exception.
13         from yesterday I saw some
14         mistakes I made”
15         COR000742-743
16   162   Email from Lopez to Figueroa          Irrelevant, FRE   Admissible per FRE
17         dated 3/24/17 re: updated Lopez       402, 403          803(6) / Business
18         UOF report                                              Record Exception.
19         *changed from 2 paragraph UOF
20         report to 4 paragraphs as his final
21         report. COR000744-745
22   163   Another variation of Lopez’ UOF Irrelevant, FRE
23         report. COR000749-750                 402, 403
24   164   Email to Lopez from Lopez dated Irrelevant, FRE         Admissible per FRE
25         3/24/17 with Form A and Form C 402, 403                 803(6) / Business
26         attached. Report attached says                          Record Exception.
27         Garcia was “successfully
28
                                                 27
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 28 of 48 Page ID #:1647



 1          removing the metal cover
 2          surrounding the light…”
 3          COR000738-740
 4   165    Another UOF report by Lopez.        Irrelevant, FRE      Admissible per FRE
 5          COR000733                           402, 403             803(6) / Business
 6                                                                   Record Exception; FRE
 7                                                                   402, 403; relevant to
 8                                                                   show inaccurate prior
 9                                                                   testimony/impeachment.
10

11   Defendants’ exhibits
12   1001    Incident Report – Cathedral City   Irrelevant, FRE 402, 403,   Relevant to show
13           Police Reports and Dispatch        802.                        the events which
14           Records by Inv. Bishop #4078                                   led up to the time
15           (COR000081 – COR000108)                                        in custody,
16                                                                          relevant to
17                                                                          damages, and
18                                                                          relevant to the
19                                                                          offset issues
20   1002    Incident Report – Incorporation of Irrelevant, FRE 402, 403,   Relevant to show
21           RSO Dispatch Recordings and        802.                        the events which
22           Log, and CCPD Dispatch                                         led up to the time
23           Recordings by Inv. Bishop #4078                                in custody,
24           (COR000109 – COR000113)                                        relevant to
25                                                                          damages, and
26                                                                          relevant to the
27                                                                          offset issues
28
                                                28
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 29 of 48 Page ID #:1648



 1   1003   Incident Report – OK to Book      Irrelevant, FRE 402, 403,    Relevant to show
 2          and DRMC Records -                802.                         the events which
 3          Incorporation Report by Inv.                                   led up to the time
 4          Bishop #4078 (COR000114 –                                      in custody,
 5          COR000131)                                                     relevant to
 6                                                                         damages, and
 7                                                                         relevant to the
 8                                                                         offset issues
 9   1004   Incident Report – Collection of
10          Interior Camera Surveillance at
11          LSCF by Inv. Harvey #1701
12          (COR000143 – COR000149)
13   1005   Incident Report – Response to     Irrelevant, FRE 402, 403,    Relevant to show
14          Cathedral City Police Department 802.                          the events which
15          for Information and                                            led up to the time
16          Documentation by Inv. Harvey                                   in custody,
17          #1701 (COR000150 –                                             relevant to
18          COR000151)                                                     damages, and
19                                                                         relevant to the
20                                                                         offset issues
21   1006   Incident Report – General         Irrelevant, FRE 402, 403,    Relevant to show
22          Timeline Charts for 3/22/17 -     802; illustration purposes   the events which
23          3/24/17 by Inv. Harvey #1701      only.                        led up to the time
24          (COR000152 – COR000159)                                        in custody,
25                                                                         relevant to
26                                                                         damages, and
27                                                                         relevant to the
28
                                              29
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 30 of 48 Page ID #:1649



 1                                                                         offset issues
 2   1007   Incident Report – Collection of
 3          Inmate Garcia’s Booking Sheet
 4          and Classification Notes by Inv.
 5          Harvey #1701 (COR000160 –
 6          COR000161)
 7   1008   Incident Report – Family
 8          Notification with Attorney
 9          DeSalva by Inv. Harvey #1701
10          (COR000164 – COR000171)
11   1009   Incident Report – Previous Crime   Irrelevant, FRE 402, 403,   Relevant to
12          Reports and Judicial               802.                        damages
13          Documentation by Inv. Harvey
14          #1701 (COR000172 –
15          COR000193)
16   1010   Coroner Review, Autopsy
17          Protocol and Toxicology Reports
18          (COR000208 – COR000235)
19   1011   Phillip Garcia’s Booking file      Irrelevant, FRE 402, 403,   Relevant to show
20          (COR000236 – COR000248)            802, Authentication,        the events which
21                                             foundation.                 led up to the time
22                                                                         in
23                                                                         custody,relevant
24                                                                         to damages, will
25                                                                         be authenticated
26                                                                         by defense
27                                                                         witnesses if
28
                                               30
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 31 of 48 Page ID #:1650



 1                                                                    necessary
 2   1012   Sobering Cell Log (COR000249)
 3   1013   Use of Force Memo by Sgt. Jose
 4          Ayala #3806 (re Sobering Cell)
 5          (COR000250)
 6   1014   Initial UOF Report by Dep.
 7          Figueroa #N5758, with taser
 8          reports, and photos by Dep.
 9          Llanos #N5230 (COR000251 –
10          COR000258)
11   1015   Supplemental UOF Report by
12          Dep. Pearson #N5316
13          (COR000259 – COR000263)
14   1016   Supplemental UOF Report by
15          Dep. Lopez #N6380
16          (COR000264 – COR000265)
17   1017   Supplemental UOF Report by
18          Dep. Cordero #N6040
19          (COR000266 – COR000267)
20   1018   Supplemental UOF Report by
21          Dep. Llanos #N5230
22          (COR000268 – COR000269)
23
     1019   Supplemental UOF Report by
24
            Dep. Hinson #N6248
25
            (COR000270 – COR000271)
26
     1020   Supplemental UOF Report by
27
            Dep. Caverley #N5644
28
                                             31
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 32 of 48 Page ID #:1651



 1          (COR000272 – COR000273)
 2   1021   Supplemental UOF Report by
 3          Dep. Kramer #N5708
 4          (COR000274 )
 5   1022   Supplemental UOF Report by
 6          Dep. Rodarte-Lugo #N6247
 7          (COR000275)
 8   1023   Supplemental UOF Report by
 9          Dep. Miranda #5605
10          (COR000276)
11   1024   Supplemental UOF Report by
12          Dep. Varoni #N6173
13          (COR000277)
14   1025   Supplemental UOF Report by
15          Dep. Maldonado #N5696
16          (COR000278)
17   1026   Safety Cell Log, 3/23/17
18          (COR000279 – COR000280)
19   1027   Supplemental UOF Report by
20          Dep. Steele #N5395
21          (COR000280A– COR000280B)
22
     1028   ERT After Action Report by Dep.
23
            Steele #N5395   (COR000280C–
24
            COR000280E)
25
     1029   Supplemental UOF Report by
26
            Dep. Bergert #N5819
27
            (COR000280F)
28
                                              32
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 33 of 48 Page ID #:1652



 1   1030   Family Notification – Belt Audio   Irrelevant, FRE 402, 403,   Relevant to
 2          Recording by Inv. Bishop           802. Lacks                  damages, will be
 3          (COR000281)                        foundation/authentication. authenticated by
 4                                                                         defense
 5                                                                         witnesses if
 6                                                                         necessary
 7   1031   Family Notification – Belt Audio   Irrelevant, FRE 402, 403,   Relevant to
 8          Recording by Inv. Harvey           802. Lacks                  damages, will be
 9          (COR000282)                        foundation/authentication. authenticated by
10                                                                         defense
11                                                                         witnesses if
12                                                                         necessary
13   1032   Video from Intake Holding 0601-
14          0629 (COR000283)
15          CONFIDENTIAL – SUBJECT
16          TO PROTECTIVE ORDER
17          ECF DOC 50
18   1033   Video from Safety Cell 3 0601-
19          0629 (COR000284)
20          CONFIDENTIAL – SUBJECT
21          TO PROTECTIVE ORDER
22          ECF DOC 50
23   1034   Video from Sobering Cell 1
24          0601-0629 (COR000285)
25          CONFIDENTIAL – SUBJECT
26          TO PROTECTIVE ORDER
27          ECF DOC 50
28
                                               33
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 34 of 48 Page ID #:1653



 1   1035   Video from Intake Holding
 2          0621-0628 (COR000286)
 3          CONFIDENTIAL – SUBJECT
 4          TO PROTECTIVE ORDER
 5          ECF DOC 50
 6   1036   Video from Safety Cell 3
 7          0621-0628 (COR000287)
 8          CONFIDENTIAL – SUBJECT
 9          TO PROTECTIVE ORDER
10          ECF DOC 50
11   1037   Video from Sobering Cell 1
12          0621-0628 (COR000288)
13          CONFIDENTIAL – SUBJECT
14          TO PROTECTIVE ORDER
15          ECF DOC 50
16   1038   Video from Intake Holding
17          (COR000289)
18          CONFIDENTIAL – SUBJECT
19          TO PROTECTIVE ORDER
20          ECF DOC 50
21   1039   Video from Safety Cell 3
22          (COR000290)
23          CONFIDENTIAL – SUBJECT
24          TO PROTECTIVE ORDER
25          ECF DOC 50
26   1040   Video from Safety Cell 3
27          (COR000291)
28
                                            34
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 35 of 48 Page ID #:1654



 1          CONFIDENTIAL – SUBJECT
 2          TO PROTECTIVE ORDER
 3          ECF DOC 50
 4   1041   Video from Intake Holding
 5          (COR000292)
 6          CONFIDENTIAL – SUBJECT
 7          TO PROTECTIVE ORDER
 8          ECF DOC 50
 9   1042   Video from North Intake Exterior
10          Slider (COR000293)
11          CONFIDENTIAL – SUBJECT
12          TO PROTECTIVE ORDER
13          ECF DOC 50
14   1043   Video from North Intake Interior
15          Slider (COR000294)
16          CONFIDENTIAL – SUBJECT
17          TO PROTECTIVE ORDER
18          ECF DOC 50
19   1044   Video from Sobering Cell 1
20          3/22/17 1238-1838
21          (COR000295)
22          CONFIDENTIAL – SUBJECT
23          TO PROTECTIVE ORDER
24          ECF DOC 50
25   1045   Video from Sobering Cell 1
26          3/22/17 1838-2359 (COR000296)
27          CONFIDENTIAL – SUBJECT
28
                                               35
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 36 of 48 Page ID #:1655



 1          TO PROTECTIVE ORDER
 2          ECF DOC 50
 3   1046   Video from Sobering Cell 1
 4          3/23/17 0000-0653
 5          (COR000297)
 6          CONFIDENTIAL – SUBJECT
 7          TO PROTECTIVE ORDER
 8          ECF DOC 50
 9   1047   Videos from RUHS/DCU Outside
10          and Hallway (COR000298)
11          CONFIDENTIAL – SUBJECT
12          TO PROTECTIVE ORDER
13          ECF DOC 50
14   1048   Video from RUHS/DCU Exam
15          Room 3/23/17 2140
16          (COR000299)
17          CONFIDENTIAL – SUBJECT
18          TO PROTECTIVE ORDER
19          ECF DOC 50
20   1049   Video from RUHS/DCU Exam
21          Room 3/23/17 2218
22          (COR000300)
23          CONFIDENTIAL – SUBJECT
24          TO PROTECTIVE ORDER
25          ECF DOC 50
26   1050   Video from RUHS/DCU Exam
27          Room 3/23/17 2246
28
                                            36
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 37 of 48 Page ID #:1656



 1          (COR000301)
 2          CONFIDENTIAL – SUBJECT
 3          TO PROTECTIVE ORDER
 4          ECF DOC 50
 5   1051   Video from RUHS/DCU Exam
 6          Room 3/24/17 0216
 7          (COR000302)
 8          CONFIDENTIAL – SUBJECT
 9          TO PROTECTIVE ORDER
10          ECF DOC 50
11   1052   Video from RUHS/DCU Exam
12          Room 3/24/17 0245
13          (COR000303)
14          CONFIDENTIAL – SUBJECT
15          TO PROTECTIVE ORDER
16          ECF DOC 50
17   1053   Video from RUHS/DCU Exam
18          Room 3/24/17 0302
19          (COR000304)
20          CONFIDENTIAL – SUBJECT
21          TO PROTECTIVE ORDER
22          ECF DOC 50
23   1054   ERT Hand Held Video Footage
24          from DCU (COR000305)
25          CONFIDENTIAL – SUBJECT
26          TO PROTECTIVE ORDER
27          ECF DOC 50
28
                                            37
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 38 of 48 Page ID #:1657



 1   1055   ERT Hand Held Video Footage
 2          from DCU (COR000306)
 3          CONFIDENTIAL – SUBJECT
 4          TO PROTECTIVE ORDER
 5          ECF DOC 50
 6   1056   Cathedral City Police Department Irrelevant, FRE 402, 403,   Relevant to show
 7          – 15 dispatch recordings          802. Lacks                 the events which
 8          (COR000311)                       foundation/authentication. led up to the time
 9          CONFIDENTIAL – SUBJECT                                       in custody,
10          TO PROTECTIVE ORDER                                          relevant to
11          ECF DOC 50                                                   damages, and
12                                                                       relevant to the
13                                                                       offset issues, will
14                                                                       be authenticated
15                                                                       by a City witness
16                                                                       if necessary
17   1057   Cathedral City Police Department Irrelevant, FRE 402, 403,   Relevant to show
18          Video (COR000314)                 802. Lacks                 the events which
19          CONFIDENTIAL – SUBJECT            foundation/authentication. led up to the time
20          TO PROTECTIVE ORDER                                          in custody,
21          ECF DOC 50                                                   relevant to
22                                                                       damages, and
23                                                                       relevant to the
24                                                                       offset issues, will
25                                                                       be authenticated
26                                                                       by a City witness
27                                                                       if necessary
28
                                             38
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 39 of 48 Page ID #:1658



 1   1058   Cathedral City Police Department Irrelevant, FRE 402, 403,   Relevant to show
 2          Video (COR000315)                 802. Lacks                 the events which
 3          CONFIDENTIAL – SUBJECT            foundation/authentication. led up to the time
 4          TO PROTECTIVE ORDER                                          in custody,
 5          ECF DOC 50                                                   relevant to
 6                                                                       damages, and
 7                                                                       relevant to the
 8                                                                       offset issues, will
 9                                                                       be authenticated
10                                                                       by a City witness
11                                                                       if necessary
12   1059   Cathedral City Police Department Irrelevant, FRE 402, 403,   Relevant to show
13          Video (COR000316)                 802. Lacks                 the events which
14          CONFIDENTIAL – SUBJECT            foundation/authentication. led up to the time
15          TO PROTECTIVE ORDER                                          in custody,
16          ECF DOC 50                                                   relevant to
17                                                                       damages, and
18                                                                       relevant to the
19                                                                       offset issues, will
20                                                                       be authenticated
21                                                                       by a City witness
22                                                                       if necessary
23   1060   Cathedral City Police Department Irrelevant, FRE 402, 403,   Relevant to show
24          Video (COR000317)                 802. Lacks                 the events which
25          CONFIDENTIAL – SUBJECT            foundation/authentication. led up to the time
26          TO PROTECTIVE ORDER                                          in custody,
27          ECF DOC 50                                                   relevant to
28
                                             39
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 40 of 48 Page ID #:1659



 1                                                                       damages, and
 2                                                                       relevant to the
 3                                                                       offset issues, will
 4                                                                       be authenticated
 5                                                                       by a City witness
 6                                                                       if necessary
 7   1061   Cathedral City Police Department Irrelevant, FRE 402, 403,   Relevant to show
 8          Video (COR000318)                 802. Lacks                 the events which
 9          CONFIDENTIAL – SUBJECT            foundation/authentication. led up to the time
10          TO PROTECTIVE ORDER                                          in custody,
11          ECF DOC 50                                                   relevant to
12                                                                       damages, and
13                                                                       relevant to the
14                                                                       offset issues, will
15                                                                       be authenticated
16                                                                       by a City witness
17                                                                       if necessary
18   1062   Cathedral City Police Department Irrelevant, FRE 402, 403,   Relevant to show
19          Video (COR000319)                 802. Lacks                 the events which
20          CONFIDENTIAL – SUBJECT            foundation/authentication. led up to the time
21          TO PROTECTIVE ORDER                                          in custody,
22          ECF DOC 50                                                   relevant to
23                                                                       damages, and
24                                                                       relevant to the
25                                                                       offset issues, will
26                                                                       be authenticated
27                                                                       by a City witness
28
                                             40
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 41 of 48 Page ID #:1660



 1                                                                       if necessary
 2   1063   Cathedral City Police Department Irrelevant, FRE 402, 403,   Relevant to show
 3          Video (COR000320)                 802. Lacks                 the events which
 4          CONFIDENTIAL – SUBJECT            foundation/authentication. led up to the time
 5          TO PROTECTIVE ORDER                                          in custody,
 6          ECF DOC 50                                                   relevant to
 7                                                                       damages, and
 8                                                                       relevant to the
 9                                                                       offset issues, will
10                                                                       be authenticated
11                                                                       by a City witness
12                                                                       if necessary
13   1064   Cathedral City Police Department Irrelevant, FRE 402, 403,   Relevant to show
14          Video (COR000321)                 802. Lacks                 the events which
15          CONFIDENTIAL – SUBJECT            foundation/authentication. led up to the time
16          TO PROTECTIVE ORDER                                          in custody,
17          ECF DOC 50                                                   relevant to
18                                                                       damages, and
19                                                                       relevant to the
20                                                                       offset issues, will
21                                                                       be authenticated
22                                                                       by a City witness
23                                                                       if necessary
24   1065   Cathedral City Police Department Irrelevant, FRE 402, 403,   Relevant to show
25          Video (COR000322)                 802. Lacks                 the events which
26          CONFIDENTIAL – SUBJECT            foundation/authentication. led up to the time
27          TO PROTECTIVE ORDER                                          in custody,
28
                                             41
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 42 of 48 Page ID #:1661



 1          ECF DOC 50                                                   relevant to
 2                                                                       damages, and
 3                                                                       relevant to the
 4                                                                       offset issues, will
 5                                                                       be authenticated
 6                                                                       by a City witness
 7                                                                       if necessary
 8   1066   Cathedral City Police Department Irrelevant, FRE 402, 403,   Relevant to show
 9          Video (COR000323)                 802. Lacks                 the events which
10          CONFIDENTIAL – SUBJECT            foundation/authentication. led up to the time
11          TO PROTECTIVE ORDER                                          in custody,
12          ECF DOC 50                                                   relevant to
13                                                                       damages, and
14                                                                       relevant to the
15                                                                       offset issues, will
16                                                                       be authenticated
17                                                                       by a City witness
18                                                                       if necessary
19   1067   Cathedral City Police Department Irrelevant, FRE 402, 403,   Relevant to show
20          Video (COR000324)                 802. Lacks                 the events which
21          CONFIDENTIAL – SUBJECT            foundation/authentication. led up to the time
22          TO PROTECTIVE ORDER                                          in custody,
23          ECF DOC 50                                                   relevant to
24                                                                       damages, and
25                                                                       relevant to the
26                                                                       offset issues, will
27                                                                       be authenticated
28
                                             42
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 43 of 48 Page ID #:1662



 1                                                                       by a City witness
 2                                                                       if necessary
 3   1068   Cathedral City Police Department Irrelevant, FRE 402, 403,   Relevant to show
 4          Video (COR000325)                 802. Lacks                 the events which
 5          CONFIDENTIAL – SUBJECT            foundation/authentication. led up to the time
 6          TO PROTECTIVE ORDER                                          in custody,
 7          ECF DOC 50                                                   relevant to
 8                                                                       damages, and
 9                                                                       relevant to the
10                                                                       offset issues, will
11                                                                       be authenticated
12                                                                       by a City witness
13                                                                       if necessary
14   1069   Cathedral City Police Department Irrelevant, FRE 402, 403,   Relevant to show
15          - 911 Calls and Audio             802. Lacks                 the events which
16          (COR000326)                       foundation/authentication. led up to the time
17                                                                       in custody,
18                                                                       relevant to
19                                                                       damages, and
20                                                                       relevant to the
21                                                                       offset issues, will
22                                                                       be authenticated
23                                                                       by a City witness
24                                                                       if necessary
25   1070   Cathedral City Police Department Irrelevant, FRE 402, 403,   Relevant to show
26          - Audio and Recorded Statements   802. Lacks                 the events which
27          from Dwight Walker, Part I        foundation/authentication. led up to the time
28
                                              43
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 44 of 48 Page ID #:1663



 1          (COR000327)                                                  in custody,
 2                                                                       relevant to
 3                                                                       damages, and
 4                                                                       relevant to the
 5                                                                       offset issues, will
 6                                                                       be authenticated
 7                                                                       by a City witness
 8                                                                       if necessary
 9   1071   Cathedral City Police Department Irrelevant, FRE 402, 403,   Relevant to show
10          - Audio and Recorded Statements   802. Lacks                 the events which
11          from Dwight Walker, Part II       foundation/authentication. led up to the time
12          (COR000328)                                                  in custody,
13                                                                       relevant to
14                                                                       damages, and
15                                                                       relevant to the
16                                                                       offset issues, will
17                                                                       be authenticated
18                                                                       by a City witness
19                                                                       if necessary
20   1072   Cathedral City Police Department Irrelevant, FRE 402, 403,   Relevant to show
21          - Audio and Recorded Statements   802. Lacks                 the events which
22          from Mary Garcia (COR000329)      foundation/authentication. led up to the time
23                                                                       in custody,
24                                                                       relevant to
25                                                                       damages, and
26                                                                       relevant to the
27                                                                       offset issues, will
28
                                              44
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 45 of 48 Page ID #:1664



 1                                                                         be authenticated
 2                                                                         by a City witness
 3                                                                         if necessary
 4   1073   Transcript of Recorded Statement   Irrelevant, FRE 402, 403,   Relevant to show
 5          of Mary Garcia to Cathedral City   802. Lacks                  the events which
 6          Police Department (COR000330       foundation/authentication. led up to the time
 7          – COR000346)                                                   in custody,
 8                                                                         relevant to
 9                                                                         damages, and
10                                                                         relevant to the
11                                                                         offset issues, will
12                                                                         be authenticated
13                                                                         by a City witness
14                                                                         if necessary
15   1074   23 still photographs of the SCF
16          Sobering Cell, adjacent hallway,
17          and range of motion events
18          (COR000347 – COR000369)
19          CONFIDENTIAL – SUBJECT
20          TO PROTECTIVE ORDER
21          ECF DOC 50
22   1075   ERT Hand Held Video Footage
23          from SCF Sobering Cell
24          extraction (COR000370)
25          CONFIDENTIAL – SUBJECT
26          TO PROTECTIVE ORDER
27          ECF DOC 50
28
                                               45
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 46 of 48 Page ID #:1665



 1   1076   Hand Held Video Footage from
 2          SCF Safety Cell “range of
 3          motion” (COR000371)
 4          CONFIDENTIAL – SUBJECT
 5          TO PROTECTIVE ORDER
 6          ECF DOC 50
 7   1077   Phillip Garcia’s medical records   Irrelevant, FRE 402, 403,   Relevant to
 8          from Detention Health Services     802. Lacks                  liability and
 9          (COR000532 – COR000602)            foundation/authentication. damages, will be
10                                                                         authenticated by
11                                                                         a County witness
12                                                                         if necessary.
13   1078   Redacted photographs of the
14          Smith Correctional Facility jail
15          inspection (COR000776 –
16          COR000860)
17          CONFIDENTIAL – SUBJECT
18          TO PROTECTIVE ORDER
19          ECF DOC 50
20   1079   Intake Holding - Booking Video
21          from LSCF, 3/22/17
22          (COR000861)
23          CONFIDENTIAL – SUBJECT
24          TO PROTECTIVE ORDER
25          ECF DOC 50
26   1080   Intake North Interior Slider -
27          Booking Video from LSCF,
28
                                               46
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 47 of 48 Page ID #:1666



 1          3/22/17 (COR000862)
 2          CONFIDENTIAL – SUBJECT
 3          TO PROTECTIVE ORDER
 4          ECF DOC 50
 5   1081   Transcript of Recorded Booking     Lacks                       The transcript
 6          Video from Intake North Interior   foundation/authentication; will be
 7          Slider - LSCF, 3/22/17             Hearsay; Produced after     authenticated if
 8          (COR000904 – COR000911)            discovery cut-off. FRE      necessary. The
 9                                             403.                        video was
10                                                                         produced well
11                                                                         before the
12                                                                         discovery cutoff.
13   1082   Expert Report and attachments by
14          Robert Fonzi
15   1083   Expert Report and attachments by
16          Gary M. Vilke, M.D.
17   1084   Expert Report and attachments by
18          Walter W. Strauser, M.D.
19   1085   Expert Report and attachments by
20          Michael Gold, M.D.
21   1086   Spit Hood                          Irrelevant, FRE 402, 402,   Directly relevant
22                                             lacks foundation,           to plaintiffs’
23                                             authentication.             liability
24                                                                         contentions,
25                                                                         County witnesses
26                                                                         will provide a
27                                                                         foundation if
28
                                               47
 Case 5:18-cv-00839-SJO-AS Document 126 Filed 06/05/19 Page 48 of 48 Page ID #:1667



 1                                                                          necessary
 2   1087   Riverside County Sheriff’s          Irrelevant, FRE 402, 403,   Relevant to
 3          Department – Ben Clark Public       802, hearsay, lacks         plaintiffs’
 4          Safety Training Center - Arrest &   foundation,                 liability
 5          Control /Use of Force Manual,       authentication.             contentions,
 6          Chapter 16: Pressure Points                                     County witnesses
 7          (COR000912 – COR000917)                                         will provide a
 8                                                                          foundation if
 9                                                                          necessary
10   1088   Additional documents from           Irrelevant FRE 402, 403,    Relevant to
11          Coroner’s Bureau, attached to       802, hearsay, lacks         plaintiffs’
12          Coroner’s Packet with               foundation and              liability
13          handwritten notes, with             authentication.             contentions,
14          declaration from custodian (goes                                authenticated by
15          with trial ex 1010, bates stamp                                 custodian of
16          COR000208 – COR000235)                                          records, County
17          (COR000918 – COR000954)                                         witnesses will
18          (references to homicide need to                                 provide a
19          be redacted)                                                    foundation if
20                                                                          necessary
21

22

23

24

25

26

27

28
                                                48
